  Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 1 of 40 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

VoiceAge EVS LLC, a Delaware                  C.A. No. _______________
limited liability company,

               Plaintiff,

     v.                                      DEMAND FOR JURY TRIAL

HMD Global Oy,

                            Defendant.




               COMPLAINT FOR PATENT INFRINGEMENT

      VoiceAge EVS LLC (“VoiceAge EVS” or “Plaintiff”) brings this action for
patent infringement under 35 U.S.C. § 271 against HMD Global Oy (“HMD” or
“Defendant”), and alleges as follows:
                                 INTRODUCTION
      1.     This action involves foundational patented audio coding technology
developed by VoiceAge Corporation now owned by VoiceAge EVS LLC.
VoiceAge Corporation is the world’s premier supplier of speech and audio codecs.
Since its creation in 1999 by professors and scientists at the Université de
Sherbrooke, VoiceAge Corporation has been at the center of pioneering speech and
audio technology.
      2.     Through its work, VoiceAge Corporation developed world-leading
technology for wideband, super wideband, and fullband low bit rate speech and
audio compression technologies. VoiceAge Corporation provided the core
  Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 2 of 40 PageID #: 2




technologies for at least nine internationally standardized voice and audio codecs
for both wireless and wired applications. All standardization organizations to
which VoiceAge has proposed its patented technology over the past two decades
have preferred VoiceAge technologies over other technologies. These include the
3rd Generation Partnership Project (“3GPP”), 3GPP2, the International
Telecommunications Union (“ITU”), the European Telecommunications Standards
Institute (“ETSI”) and the Motion Picture Experts Group (“MPEG”) of the
International Organization for Standardization (“ISO”).
      3.     One technology that VoiceAge Corporation developed, alongside
others, is the Enhanced Voice Services (“EVS”) codec. VoiceAge Corporation was
a key contributor to the development of the EVS codec and its adoption by 3GPP
as the next generation speech and audio codec standard for wireless
communications.
      4.     The EVS codec was designed for the Fourth Generation mobile
communications standard (otherwise known as the “4G” or Long-Term
Evolution—“LTE” standard). In particular, the EVS codec was designed for use
with Voice over LTE (“VoLTE”) services. The patents at issue in this matter are
generally drawn to the EVS codec.
      5.     The EVS codec employs cutting-edge technology to significantly
enhance the communication quality, efficiency, and versatility of 3GPP mobile
communication systems. The EVS codec is rapidly replacing the Adaptive
Multirate Wideband (“AMR-WB”) codec (also based on VoiceAge Corporation’s
work) as the leading standard for speech and audio coding on wireless networks.
Among the many benefits over AMR-WB, EVS provides full-HD voice audio
quality, higher efficiency and versatility, and increased reliability to consumers.
      6.     The delivery of unprecedented quality for speech, background music
(when appropriate), and mixed content through the EVS codec is the result of a

                                         -2-
  Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 3 of 40 PageID #: 3




number of technical advantages and improvements over AMR-WB. For example,
where AMR-WB was limited to wideband, the EVS codec allows audio signals to
be encoded in narrowband (“NB”), wideband (“WB”), super wideband (“SWB”),
or fullband (“FB”). The EVS codec also allows the use of variable bit rates across
a wide range of bit rates from 5.6 kb/s to 128 kb/s, allowing service providers to
optimize network capacity and call quality as desired for their service; improves
compression efficiency at all operational rates; provides the capability to switch bit
rates at every 20-ms frame allowing the codec to easily adapt to changes in channel
capacity; incorporates unique concealment techniques to minimize the impact of
packet loss caused by adverse conditions in the transmission channel; includes a
system for Jitter Buffer Management (“JBM”); and uses different coding strategies
depending on the characteristics of the signals to be transmitted.
      7.     Compared to AMR-WB, EVS more than doubles the spectral
bandwidth available to encode sound signals, resulting in unprecedented quality
voice transmission and the transfer of high-quality non-vocal audio such as music:




                                         -3-
    Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 4 of 40 PageID #: 4




        8.    Independent studies have shown that EVS outperforms AMR-WB at
all operational points, providing much higher quality sound using fewer bits than
AMR-WB.
        9.    Through these and other technical advantages, EVS (sometimes
referred to commercially as “Enhanced HD Voice,” “Ultra HD Voice,” or “HD
Voice+”) provides a high efficiency and versatile solution to audio and speech
encoding. Consumers therefore enjoy, for example: better sounding, clearer calls;
smoother conferencing; and a “being-there” quality of experience.
        10.   In 2016, T-Mobile became the first wireless carrier in the United
States to upgrade its network to support EVS, touting EVS as “a true next-gen
voice technology that delivers some incredibly cool benefits to our customers,”
including “improv[ing] voice call reliability in areas of weaker signal” and “even
higher-fidelity calls.”1 On information and belief, Verizon Wireless also upgraded
its network to support EVS.2 The 3GPP “anticipate[s] that enhanced voice services
based on the new EVS codec will become the dominant voice service in 3GPP
LTE networks.”3
        11.   Through its research and development efforts, VoiceAge Corporation
was awarded a number of patents directed to the EVS codec. These patent assets,
including all patents asserted in this Complaint, were assigned and/or exclusively
licensed to VoiceAge EVS.

1
 Neville Ray, Patent-Pending: T-Mobile’s Next Network Upgrade with Enhanced
Voice Services, T-Mobile (Apr. 5, 2016), https://www.t-mobile.com/news/volte-
enhanced-voice-services (emphasis omitted).
2
 See, e.g., Sascha Segan, How to Make Your Cell Phone Calls Sound Better,
PCMag (Apr. 13, 2018, 8:57 AM EST),
https://www.pcmag.com/article/360357/how-to-make-your-cell-phone-calls-
sound-better.
3
    3GPP TR 26.952 V16.1.0 (2019-06).


                                        -4-
  Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 5 of 40 PageID #: 5




                           NATURE OF THE ACTION
      12.    This complaint alleges patent infringement. VoiceAge EVS alleges
that HMD has infringed and continues to infringe, directly and/or indirectly, five
VoiceAge EVS patents: U.S. Patent Nos. 7,693,710 (the “’710 patent”), 8,401,843
(the “’843 patent”), 8,990,073 (the “’073 patent”), 8,825,475, (the “’475 patent”),
and 9,852,741 (the “’741 patent”), copies of which are attached as Exhibits 1-5
(collectively, the “VoiceAge Patents”).
      13.    The VoiceAge Patents cover foundational audio coding technologies
for the EVS codec. These technologies are necessary for HMD’s consumers to
enjoy Enhanced HD Voice, Ultra HD Voice, or HD Voice+ services when using
HMD’s mobile devices. The VoiceAge Patents disclose technologies that enable
many consumer benefits including better sounding, clearer calls and smoother
conferencing, when compared to older technologies operating at the same bit rate.
      14.    HMD directly infringes the VoiceAge Patents by making, using,
offering to sell, selling, and/or importing into the United States mobile devices that
practice the inventions claimed in the VoiceAge Patents.
      15.    HMD indirectly infringes the VoiceAge Patents by inducing its
consumer end-users to directly infringe the VoiceAge Patents. HMD induces
infringement by providing mobile devices that, when used by consumers for voice
calls or conferencing using EVS technology, as directed and intended by HMD,
cause those users to make, use, and practice the inventions claimed in the
VoiceAge Patents.
      16.    VoiceAge EVS seeks damages and other relief for HMD’s
infringement of the VoiceAge Patents.
                                  THE PARTIES
      17.    VoiceAge EVS is a Delaware limited liability company. Its principal
place of business is 620 Newport Center Drive, Suite 1100, Newport Beach, CA

                                          -5-
  Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 6 of 40 PageID #: 6




92660. VoiceAge EVS owns patents covering foundational voice coding
technologies, including those asserted here.
       18.    Defendant HMD Global Oy (“HMD”) is a Finnish Corporation, with
places of business at Bertel Jungin aukio 9, 02600 Espoo, Finland and Level 4, 4
Kingdom Street, Paddington Central, London W26BD. Defendant HMD, either
itself or through the activities of its subsidiaries, makes, uses, sells, offers for sale,
and/or imports throughout the United States, including this District, products, such
as mobile devices, that infringe the Asserted Patents.
                           JURISDICTION AND VENUE
       19.    This is an action for patent infringement under the Patent Laws of the
United States, 35 U.S.C. § 1 et seq., over which this Court has subject matter
jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).
       20.    This Court has both general and specific jurisdiction over HMD
because Defendant has committed acts within this District giving rise to this action
and has established minimum contacts with this forum such that the exercise of
jurisdiction over HMD would not offend traditional notions of fair play and
substantial justice. HMD, directly and through subsidiaries and intermediaries
(including distributors, retailers, franchisees and others), has committed and
continues to commit acts of patent infringement in this District, by, among other
things, making, using, testing, selling, licensing, importing and/or offering for
sale/license products and services that infringe the VoiceAge Patents.
       21.    Venue is proper in this District under 28 U.S.C. §§ 1391(b)-(d) and
1400(b).
       22.    Defendant HMD is a foreign corporation that may be sued in any
judicial district in the United States, including this District. See 28 U.S.C.
§§ 1391(b) and 1391(c)(3). On information and belief, Defendant HMD has
committed acts of infringement in this District.

                                           -6-
  Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 7 of 40 PageID #: 7




                         TECHNOLOGY BACKGROUND
         23.   The technology at issue in this case relates to the field of audio and
speech codecs used in mobile telecommunications, including, but not limited to
LTE user devices.
         24.   Since the advent of the telephone, delivering high quality audio over
constrained bandwidth channels has been a challenge. Generally speaking, delivery
requires balancing two competing demands: bandwidth utilization and audio
quality.
         25.   Bandwidth utilization can be measured by the number of bits per
second that are transmitted—the “bit rate.” The less bandwidth assigned to a given
telephone call, the more simultaneous calls a mobile phone system can support.
This is because mobile phone carriers are only assigned a finite portion of the radio
frequency spectrum. Thus, bandwidth utilization is improved when the bit rate is
lower.
         26.   Audio quality can be measured, for example, by the subjective
response of listeners to a call. One example of a way to assess users’ opinion of
call quality is a Mean Opinion Score, or “MOS.” For a given bit rate, the
performance of codecs may be evaluated by an MOS. Higher MOS values reflect
subjectively better audio quality.
         27.   Audio quality can be improved if a larger part of the audio spectrum is
transmitted. The portion of the audio spectrum transmitted can be measured in
hertz or “Hz.” In so-called “narrowband” use, audio frequencies in the range 20-
4000 Hz are theoretically used, though the actual bandwidth used is typically 300-
3400 Hz for audio. In wideband use, audio frequencies theoretically range from
20-8000 Hz; in super wideband use, audio frequencies theoretically range from 20-
16000 Hz; and in fullband, audio frequencies theoretically range from 20-20000



                                          -7-
  Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 8 of 40 PageID #: 8




Hz. Transmitting wider band audio frequencies (which includes super wideband
and fullband), however, generally requires using an increased bit rate.
      28.    To deliver greater audio quality using less bandwidth, audio signals at
a transmitting handset are generally passed through an “encoder,” a codec that
converts analog audio signals into processed digital signals. At the receiving
handset, a “decoder” reverses the process, converting the received digital signals
into analog signals suitable for the receiving handset’s speaker.
      29.    Modern speech codecs rely on two primary forms of coding:
waveform-based speech coding and parametric-based speech coding.
      30.    Waveform-based speech coding focuses heavily on analyzing the
shape of a sound wave (including speech signals and non-speech signals),
removing redundant and unnecessary components of the audio signals, and
transferring the modified wave to a decoder. In practice, this technique produces
reasonably good sound quality but is comparatively ineffective at low bit-rate
audio signal processing.
      31.    Parametric-based speech coding attempts to model the characteristics
of the human vocal tract within very short bursts of time (e.g., 20 ms frames) of a
sound wave. This information, which is essentially a description of the speaker’s
vocal tract and its temporal evolution, is then transferred to a decoder that
reconstructs the vocal pattern and performs speech synthesis in order to generate
audio signals that resemble the original input. Parametric-based speech coding is
very effective at low bit-rate transmission because it eliminates much of the data
associated with the waveform, but often results in computerized and mechanical
vocal reproduction.
      32.    One hybrid approach to these two coding types is called the Algebraic
code-excited linear prediction (“ACELP”) technique—an improvement on the
code-excited linear prediction (“CELP”) technique. The ACELP technique

                                         -8-
  Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 9 of 40 PageID #: 9




combines waveform and parametric-based speech coding techniques with linear
prediction of sound waves using past frames and the use of a codebook.
Codebooks store indexed sound patterns at both the encoder and decoder, allowing
the transfer of only the indices to those sound patterns instead of complete sound
patterns.
         33.   Broadly speaking, encoders use codebooks in the following way,
which is sometimes called “analysis by synthesis.” See ’710 patent at 6:39-43. The
encoder stores the sample of audio to be encoded. It then generates (“synthesizes”)
audio using various entries in the codebook and compares (“analyzes”) each of
these synthesized sounds with the audio to be encoded. The entries in the codebook
are called codevectors. The analysis is completed when the encoder finds a
codevector that best, or most closely, synthesizes a sound that matches the stored
audio.
         34.   The ACELP model was pioneered by VoiceAge Corporation and is
utilized by the AMR-WB speech codec—the required codec for the Global System
for Mobile Communications (“GSM”) and Wide Band Code Division Multiple
Access (“WCDMA”) (i.e., 3rd Generation cellular networks). The AMR-WB
speech codec, however, had several limitations, including being limited to
narrowband and wideband implementations.
         35.   In 2014, the global telecommunications standards body, 3GPP,
adopted a successor to the AMR-WB codec known as the Enhanced Voice
Services, or EVS codec. The EVS codec addressed some of the limitations of the
prior AMR-WB codec. The EVS codec was developed by the collaboration
between several leading companies in the industry, including manufacturers
(chipset, handset, infrastructure), operators, and technology providers. As part of
this process, the EVS codec was standardized. Standardization followed the
rigorous 3GPP process, which included setting aggressive requirements and design

                                        -9-
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 10 of 40 PageID #: 10




constraints, with qualification, selection, and characterization phases comprising
extensive subjective testing performed by world-renowned independent test labs.
VoiceAge Corporation was a recognized leading contributor to the EVS codec as
developed and then embodied in the 3GPP standard.
      36.    The EVS codec is embodied in 3GPP standards documents known as
technical specifications (“TS”). The 26 series of technical specifications cover
various aspects of the EVS codec, including at least 26.441, 26.442, 26.443,
26.444, 26.445, 26.446, 26.447, 26.448, 26.449, 26.450, 26.451, 26.114 and
26.952 (collectively the “EVS Standard”).
       NOTICE AND COMPLIANCE WITH FRAND OBLIGATIONS
      37.    The asserted VoiceAge Patents are essential to the EVS Standard.
      38.    All of the asserted VoiceAge Patents have been declared essential to
the EVS Standard by way of Intellectual Property Rights (“IPR”) Declarations to
one or more of 3GPP’s organizational partners.
      39.    Each asserted VoiceAge Patent was independently evaluated by the
International Patent Evaluation Consortium (“IPEC”) and determined to be
essential to the EVS Standard.
      40.    IPEC Declarations of Essentiality are publicly available on the
VoiceAge EVS website. See VoiceAge EVS IPEC Reports,
http://www.voiceageevs.com/ipec.aspx (last visited October 14, 2019).
      41.    On information and belief, as sophisticated mobile telecommunication
companies, HMD is aware of 3GPP and one or more publicly accessible databases
of 3GPP’s organizational partners containing the VoiceAge Patent IPR
Declarations. Accordingly, HMD has or should have knowledge of the asserted
VoiceAge Patents and the fact that the asserted VoiceAge Patents have been
declared essential to the EVS Standard.



                                       - 10 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 11 of 40 PageID #: 11




      42.      On August 21, 2019, in letters from VoiceAge EVS CEO David
Rosmann addressed to the General Counsel of HMD, VoiceAge EVS invited HMD
to learn more about the VoiceAge EVS patent portfolio and to license its patents
essential to the EVS standard. The letter indicated that an independent patent
evaluation consortium had reviewed the Voice EVS patent portfolio and declared
patents in all fourteen patent families essential to the EVS standard. The letter also
indicated that upon execution of a mutual non-disclosure agreement, VoiceAge
EVS could provide HMD with a standard-essential license, licensing rate tables,
and additional detailed materials regarding the VoiceAge EVS patent portfolio.
The letter directed HMD to the VoiceAge EVS website, www.voiceageevs.com,
for further information.
      43.      VoiceAge EVS received no response from HMD to the August 21,
2019 letter.
      44.      On September 16, 2019, again by letters from VoiceAge EVS CEO
Mr. Rosmann to the General Counsel of HMD, VoiceAge EVS invited HMD to
learn more about the VoiceAge EVS patent portfolio and licensing.
      45.      VoiceAge EVS received no response from HMD to the September 16,
2019 letter.
                               THE VOICEAGE PATENTS
      46.      VoiceAge EVS solely owns all rights, titles, and interests in and to the
VoiceAge Patents, each described below.
 I.   The ’710 Patent
      47.      The ’710 patent, entitled “Method and device for efficient frame
erasure concealment in linear predictive based speech codecs,” was duly and
legally issued on April 6, 2010, from a patent application filed May 30, 2003, with
Milan Jelinek and Philippe Gournay as named inventors. The ’710 patent claims
priority to Canadian Application No. 2388439, filed on May 31, 2002.

                                         - 11 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 12 of 40 PageID #: 12




       48.    The inventions disclosed in the ’710 patent cover, for example,
techniques for improving synthesized speech quality in digital speech
communication systems, especially when operating in wireless environments and
packet-switched networks. See, e.g.,’710 patent, 11:18-36. The inventions provide
techniques for the digital “encoding and decoding of sound signals to maintain
good performance in case of erased frame(s) due, for example, to channel errors in
wireless systems or lost packets in voice over packet network applications.” See,
e.g., id., 1:18-25.
       49.    In wireless cellular environments and packet-switched networks, high
bit error rates or a long delay can result in erased frames. See, e.g., id., 11:21-36.
“In these systems, the codec is subjected to typically 3 to 5% frame erasure rates.”
See, e.g., id. “The erasure of frames has a major effect on the synthesized speech
quality in digital speech communication systems, especially when operating in
wireless environments and packet-switched networks.” See, e.g., id., 11:18-21.
       50.    The ’710 patent explains that “[t]he problem of frame erasure (FER)
processing is basically twofold. First, when an erased frame indicator arrives, the
missing frame must be generated by using the information sent in the previous
frame and by estimating the signal evolution in the missing frame. The success of
the estimation depends not only on the concealment strategy, but also on the place
in the speech signal where the erasure happens. Secondly, a smooth transition must
be assured when normal operation recovers, i.e. when the first good frame arrives
after a block of erased frames (one or more). This is not a trivial task as the true
synthesis and the estimated synthesis can evolve differently. When the first good
frame arrives, the decoder is hence desynchronized from the encoder. The main
reason is that low bit rate encoders rely on pitch prediction, and during erased
frames, the memory of the pitch predictor is no longer the same as the one at the
encoder. The problem is amplified when many consecutive frames are erased. As

                                         - 12 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 13 of 40 PageID #: 13




for the concealment, the difficulty of the normal processing recovery depends on
the type of speech signal where the erasure occurred.” See, e.g., id., 11:38-57.
      51.    The ’710 patent discloses particular solutions to the technical problem
of FER processing by “improving concealment of frame erasure caused by frames
of an encoded sound signal erased during transmission from an encoder to a
decoder, and for accelerating recovery of the decoder after non erased frames of
the encoded sound signal have been received[.]” See, e.g., id., 2:58-63.
      52.    The ’710 patent, for example, discloses use of concealment/recovery
parameters determined in the encoder and transmitted to the decoder. See, e.g., id.,
2:58-3:48.
      53.    According to one embodiment, these concealment/recovery
parameters include classification of each frame according to the type of speech
signal, information about the signal energy, and phase information. See, e.g., id.,
11:58-12:5, 12:65-13:2, 13:13-32, 21:2-37, 22:37-39, 31:40-44, 35:63-67.
      54.    Classifying each frame at the encoder according to the type of speech
signal permits taking into account the future signal behavior, and has the advantage
of working with the original signal instead of the synthesized signal if desired. See,
e.g., id., 13:38-50. The decoder handles frame erasure and recovery in response to
the received concealment/recovery parameters. See, e.g., id., 3:25-28, 31:47-49,
35:60-36:17. In this way, the negative effect of frame erasures can be mitigated by
adapting concealment and recovery from frame erasure to the type of the speech
signal where the erasure occurs. See, e.g., id., 11:58-12:5.
      55.    According to the United States Patent Office (“USPTO”) examiner,
the claims of the ’710 patent issued because, among other reasons, “the prior art of
record does not disclose or reasonably suggest the limitations of classifying
successive frames as unvoiced, unvoiced transition, voiced transition, voiced, or
onset, and calculating an energy information parameter in relation to a maximum

                                        - 13 -
    Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 14 of 40 PageID #: 14




of a signal energy for frames classified as voiced or onset, and calculating the
energy information parameter in relation to average energy per samples for other
frames, in combination with determining and transmitting concealment recovery
parameters and conducting frame erasure concealment.” ’710 File History, Notice
of Allowance, December 18, 2009, at 3; see also id. at 2-4.4
II.      The ’843 Patent
         56.   The ’843 patent, entitled “Method and device for coding transition
frames in speech signals,” was duly and legally issued on March 19, 2013, from a
patent application filed October 24, 2007, with Vaclav Eksler, Milan Jelinek, and
Redwan Salami as named inventors. The ’843 patent claims priority to U.S.
Provisional Application No. 60/853,749, filed on October 24, 2006.
         57.   The inventions disclosed in the ’843 patent cover techniques “for
digitally encoding a sound signal, for example a speech or audio signal, in view of
transmitting and synthesizing this sound signal.” See, e.g., ’843 patent, 1:6-9. For
example, the patent discloses techniques “for encoding transition frames in a
predictive speech and/or audio encoder in order to improve the encoder robustness
against lost frames and/or improve the coding efficiency.” See, e.g., id., 2:51-55.
         58.   The ’843 patent explains that “CELP-type speech codecs rely heavily
on prediction to achieve their high performance. The prediction used can be of
different kinds but usually comprises the use of an adaptive codebook containing
an excitation signal selected in past frames. A CELP encoder exploits the quasi
periodicity of voiced speech signal by searching in the past excitation the segment
most similar to the segment being currently encoded. The same past excitation
signal is maintained also in the decoder.” See, e.g., id., 1:63-2:4.



4
    Cited excerpts of the ’710 file history attached as Exhibit 6.


                                           - 14 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 15 of 40 PageID #: 15




       59.   The ’843 patent explains that “[a] problem of strong prediction
inherent in CELP-based speech coders appears in presence of transmission errors
(erased frames or packets) when the state of the encoder and the decoder become
desynchronized. Due to the prediction, the effect of an erased frame is thus not
limited to the erased frame, but continues to propagate after the erasure, often
during several following frames. Naturally, the perceptual impact can be very
annoying.” See, e.g., id., 2:10-17.
       60.   The ’843 patent discloses particular solutions to solving this and other
technical problems. One embodiment disclosed in the ’843 patent includes a
“transition mode (TM) encoding technique[.]” See, e.g., id., 5:59-64. The TM
encoding technique refers to collecting transition frames and frames following the
transition in a sound signal, for example a speech or audio signal. “The TM coding
technique replaces the adaptive codebook of the CELP codec by a new codebook
of glottal impulse shapes, hereinafter designated as glottal-shape codebook, in
transition frames and in frames following the transition. The glottal-shape
codebook is a fixed codebook independent of the past excitation. Consequently,
once a frame erasure is over, the encoder and the decoder use the same excitation
whereby convergence to clean-channel synthesis is quite rapid.” See, e.g., id., 5:59-
6:5.
       61.   The ’843 inventions can, for example, “eliminate error propagation
and increase coding efficiency in CELP-based codecs by replacing the inter-frame
dependent adaptive codebook search by a non-predictive, for example glottal-
shape, codebook search. This technique requires no extra delay, negligible
additional complexity, and no increase in bit rate compared to traditional CELP
encoding.” See, e.g., id., 2:56-62.
       62.   According to the USPTO examiner, the claims of the ’843 patent
issued because, among other reasons, the prior art at issue “d[id] not fairly teach or

                                        - 15 -
    Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 16 of 40 PageID #: 16




suggest a transition mode codebook for generating a set of codevectors
independent from past excitation, the transition mode codebook being responsive
to the codebook index for generating, in the transition frame and/or the at least one
frame following the transition, one of the codevectors of the set corresponding to
said transition mode excitation; wherein the transition mode codebook comprises a
codebook of glottal impulse shapes.” ’843 File History, Notice of Allowance,
December 21, 2012, at 2.5
III.     The ’073 Patent
         63.    The ’073 patent, entitled “Method and device for sound activity
detection and sound signal classification,” was duly and legally issued on March
24, 2015, from a patent application filed June 20, 2008, with Vladimir
Malenovsky, Milan Jelinek, Tommy Vaillancourt, and Redwan Salami as named
inventors. The ’073 patent claims priority to U.S. Provisional Application No.
60/929,336, filed on June 22, 2007.
         64.    The inventions disclosed in the ’073 patent relate to the technical
problem of “sound activity detection, background noise estimation and sound
signal classification where sound is understood as a useful signal.” ’073 patent,
1:7-9. In one aspect, the techniques claimed by the ’073 patent include a “Sound
Activity Detection (SAD) algorithm where sound could be speech or music or any
useful signal.” See, e.g., id., 2:48-50. The “tonal stability detection [is] used to
improve the performance of the SAD algorithm in case of music signals.” See, e.g.,
id., 2:50-53.
         65.    In one embodiment of the ’073 patent, the techniques for estimating
tonal stability include “calculating a current residual spectrum of the sound signal;
detecting peaks in the current residual spectrum; calculating a correlation map

5
    Cited excerpts of the ’843 file history attached as Exhibit 7.


                                           - 16 -
    Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 17 of 40 PageID #: 17




between the current residual spectrum and a previous residual spectrum for each
detected peak; and calculating a long-term correlation map based on the calculated
correlation map, the long-term correlation map being indicative of a tonal stability
in the sound signal.” See, e.g., id., Abstract. “Tonal stability estimation is used to
improve the performance of sound activity detection in the presence of music
signals, and to better discriminate between unvoiced sounds and music.” See, e.g.,
id., 1:26-29. In this way, “[f]or example, the tonal stability estimation may be used
in a super-wideband codec to decide the codec model to encode the signal above
7 kHz.” See, e.g., id., 1:29-32, 16:56-58.
         66.   The ’073 patent thus claims particular solutions to solving the
technical problem of “sound activity detection, background noise estimation and
sound signal classification where sound is understood as a useful signal” (id., 1:7-
9) and other technical problems using, for example, particular techniques for
“estimating a tonal stability of a sound signal” and “us[ing tonal stability
estimation] to improve the performance of sound activity detection in the presence
of music signals, and to better discriminate between unvoiced sounds and music.”
See, e.g., id., Abstract, 1:26-29.
         67.    According to the USPTO examiner, the claims of the ’073 patent
issued because, among other reasons, “[t]he closest relevant prior art . . ., either
taken individually or in combination, fails to explicitly teach or reasonably suggest
the invention as represented by method claim 1.” ’073 File History, Notice of
Allowance, November 6, 2014, at 3.6 The patent examiner recognized that the
claimed inventions “provided a novel way of estimating the tonal stability of a
sound signal, thus taken as a whole this claim represents a new inventive concept.”
Id. For example, the examiner found that the prior art did “not teach identifying the

6
    Cited excerpts of the ’073 file history attached as Exhibit 8.


                                           - 17 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 18 of 40 PageID #: 18




tonal stability of the sound signal based on calculating a long-term correlation map,
wherein the long-term correlation map is calculated based on an update factor, the
correlation map of a current frame, and an initial value of the long term correlation
map.” Id. at 3-7.
IV.   The ’475 Patent
      68.    The ’475 patent, entitled “Transform-domain codebook in a CELP
coder and decoder,” was duly and legally issued on September 2, 2014, from a
patent application filed May 11, 2012, with Vaclav Eksler as the named inventor.
The ’475 patent claims priority to U.S. Provisional Application No. 61/484,968,
filed on May 11, 2011.
      69.    The inventions disclosed in the ’475 patent allow techniques for
improving the quality of encoded speech at higher bitrates. See, e.g., ’475 patent,
1:60-2:2.
      70.    The ACELP model, as explained by the ’475 patent, “[a]lthough very
efficient to encode speech at low bit rates, [] cannot gain in quality as quickly as
other approaches (for example transform coding and vector quantization) when
increasing the ACELP codebook size.” See, e.g., id. “At lower bit rates (for
example bit rates lower than 12 kbits/s), the ACELP model captures quickly the
essential components of the excitation. But at higher bit rates, higher granularity
and, in particular, a better control over how the additional bits are spent across the
different frequency components of the signal are useful.” See, e.g., id., 2:5-10.
      71.    The ’475 patent discloses particular solutions to solve this and other
technical problems by “modify[ing] the CELP model such that another additional
codebook stage is used to form the excitation.” See, e.g., id., 5:60-67. The
additional codebook stage is “referred to as a transform-domain codebook stage as
it encodes transform-domain coefficients.” See, e.g., id. The patent further
describes multiple embodiments with the additional codebook. See, e.g., id., 2:33-

                                        - 18 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 19 of 40 PageID #: 19




62, 13:4-14. In the one embodiment (or structure), the “modified CELP model
us[es] a transform-domain codebook stage followed by an innovative codebook
stage[.]” See, e.g., id., 10:15-19. “Contrary to the first structure of modified CELP
model where the transform-domain codebook stage can be seen as a pre-quantizer
for the innovative codebook stage, the transform-domain codebook stage in the
second codebook arrangement of the second structure of modified CELP model is
used as a stand-alone third-stage quantizer (or a second-stage quantizer if the
innovative codebook stage is not used).” See, e.g., id., 10:31-37. In one exemplary
embodiment, “[a] selector may be provided to select an order of the time-domain
CELP codebook and the transform-domain codebook in First and Second
Codebook Stages, respectively, as a function of characteristics of the input sound
signal.” Id. at Abstract; see also 2:57-62.
      72.    The ’475 patent further explains that “[a]lthough the transform-
domain codebook stage puts usually more weights in coding the perceptually more
important lower frequencies, contrary to the transform-domain codebook stage in
the first codebook arrangement to whiten the excitation residual after subtraction of
the adaptive and innovative codebook excitation contributions in all the frequency
range. This can be desirable in coding the noise-like (inactive) segments of the
input sound signal.” See, e.g., id., 10:37-44.
      73.    According to the USPTO examiner, the claims of the ’475 patent
issued because, among other reasons, “[t]he prior art taken alone or in combination
fail[ed] to teach ‘a selector of an order of the CELP innovative codebook stage and
the transform-domain codebook stage as a function of at least one of (a)
characteristics of the input sound signal and (b) a bit rate of a codec using the
CELP codebook coding device, wherein the selector comprises switches having a
first position where the CELP innovative codebook stage is first and followed by
the transform-domain codebook stage and a second position where the transform-

                                         - 19 -
    Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 20 of 40 PageID #: 20




domain codebook stage is first and followed by the CELP innovative codebook
stage, and wherein: in the first position of the switches, the second calculator
determines the second target signal using the first target signal and information
from the CELP adaptive codebook stage and the third calculator determines the
third target signal using the second target signal and information from the CELP
innovative codebook stage; and in the second position of the switches, the third
calculator determines the third target signal using the first target signal and
information from the CELP adaptive codebook stake and the second calculator
determines the second target signal using the first target signal and information
from the CELP adaptive codebook stage and the transform domain codebook
stage, wherein each of the first calculator, the CELP adaptive codebook stage, the
CELP innovative codebook stage, the transform-domain codebook stage, the
second calculator, the third calculator, and the selector is configured to be
processed by one or more processors, wherein the one or more processors is
coupled to a memory.’” ’475 File History, Notice of Allowance, June 4, 2014, at 2-
3.7
V.       The ’741 Patent
         74.   The ’741 patent, entitled “Methods, encoder and decoder for linear
predictive encoding and decoding of sound signals upon transition between frames
having different sampling rates,” was duly and legally issued on December 26,
2017, from a patent application filed April 2, 2015, with Redwan Salami and
Vaclav Eksler as named inventors. The ’741 patent claims priority to U.S.
Provisional Application No. 61/980,865, filed on April 17, 2014.
         75.   The inventions disclosed in the ’741 patent relate to “efficient
interpolation of LP parameters between two frames at different internal sampling

7
    Cited excerpts of the ’475 file history attached as Exhibit 9.


                                           - 20 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 21 of 40 PageID #: 21




rates.” See, e.g., ’741 patent, 7:41-43. Said another way, the inventions relate to
methods and an encoder and a decoder “for transition between frames with
different internal sampling rates.” See, id., Abstract.
       76.    As the ’741 patent explains, “[d]ifferent internal sampling rates may
be used at different bit rates to improve quality in multi-rate LP-based coding.”
See, e.g., id., 7:27-29. “In multi-rate coders the codec should be able to switch
between different bit rates on a frame basis without introducing switching
artefacts. In AMR-WB this is easily achieved since all the bit rates use CELP at
12.8 kHz internal sampling. However, in a recent coder using 12.8 kHz sampling at
bit rates below 16 kbit/s and 16 kHz sampling at bit rates higher than 16 kbits/s, the
issues related to switching the bit rate between frames using different sampling
rates need to be addressed.” See, e.g., id., 2:47-55; 7:35-40.
       77.    One approach to solving the technical problem “involves re-sampling
the past synthesis signal from rate S1 to rate S2, and performing complete LP
analysis, this operation being repeated at the decoder, which is usually
computationally demanding.” See, e.g., id., 7:48-64.
       78.    The ’741 patent, however, takes a different approach—“without the
need to re-sample the past synthesis and perform complete LP analysis.” See, e.g.,
id., 7:65-8:8. It discloses particular solutions to solving this technical problem with
improved conversion of LP synthesis filter parameters between different sampling
rates. For example, the ’741 patent claims a method and device for computing the
power spectrum of the LP synthesis filter at a first rate, modifying the power
spectrum to convert it from a first rate to a second rate, converting the modified
power spectrum back to the time domain to obtain the filter autocorrelation at the
second rate, and finally using the autocorrelation to compute LP filter parameters
at the second rate. See, e.g., id.



                                         - 21 -
    Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 22 of 40 PageID #: 22




         79.   According to the USPTO examiner, the claims of the ’741 patent
issued because, among other reasons, “the prior art fails to teach or suggest, either
alone or in combination, for having ‘a method for encoding a sound signal,
comprising, producing, in response to the sound signal, parameters for encoding
the sound signal during successive sound signal processing frames, wherein the
sound signal encoding parameters include linear predictive (LP) filter parameters,
wherein producing the LP filter parameters comprises, when switching from a first
one of the frames using an internal sampling rate S1 to a second one of the frames
using an internal sampling rate S2, converting the LP filter parameters from the
first frame from the internal sampling rate S1 to a the internal sampling rate S2,
the and wherein converting the LP filter parameters from the first frame, and
wherein herein modifying the power spectrum of the LP synthesis filter to convert
it from the internal sampling rate SI to the internal sampling rate S2 comprises: if
SI is less than S2, extending the power spectrum of the LP synthesis filter based on
a ratio between SI and S2; if SI is larger than S2, truncating the power spectrum of
the LP synthesis filter based on the ratio between SI and S2.’” ’741 File History,
Notice of Allowance, September 5, 2017, at 9-10.8
                         HMD’S DIRECT INFRINGEMENT
         80.   HMD has directly infringed and continues to directly infringe the
VoiceAge Patents by, for example, making, using, offering to sell, selling, and/or
importing into the United States without authority, products, equipment, software,
and/or services that practice one or more claims of each of the VoiceAge Patents,
including without limitation HMD’s mobile devices, and other devices with EVS
codec capabilities compliant with the EVS Standard. These Defendant devices



8
    Cited excerpts of the ’741 file history attached as Exhibit 10.


                                          - 22 -
    Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 23 of 40 PageID #: 23




include, but are not limited to, the Nokia 6.1, equivalents thereto, and the devices
listed in Appendix A (HMD’s “EVS Products”).
        81.   The EVS codec is a speech audio coding standard defined by the EVS
Standard.
        82.   Each of the HMD’s EVS Products include hardware and software that
implements the EVS codec, which is defined by the EVS Standard. For example,
certain of HMD’s EVS Products are identified by a Global mobile Suppliers
Association Report as supporting the EVS codec.9 In addition, hardware and/or
software components comprising HMD’s EVS Products are publicly identified as
supporting the EVS codec and/or Enhanced HD Voice, Ultra HD Voice, or HD
Voice+ services.
        83.   The VoiceAge Patents are essential to the EVS Standard.
        84.   Because HMD’s EVS Products include hardware and/or software
components supporting the EVS codec compliant with the EVS Standard, HMD
necessarily infringes the VoiceAge Patents.
        85.   On information and belief, HMD tests or directs or controls others to
test HMD’s EVS Products to ensure they include hardware and software compliant
with the EVS Standard.
                      HMD’S INDIRECT INFRINGEMENT
        86.   HMD has indirectly infringed and continues to indirectly infringe the
VoiceAge Patents by inducing third parties to directly infringe those patents.
        87.   HMD has induced, and continues to induce, direct infringement of the
VoiceAge Patents by customers, importers, sellers, resellers, and/or end users of
HMD’s EVS Products.


9
 Global mobile Suppliers Association, Enhanced Voice Services (EVS): Market
Update (May 2019) attached as Exhibit 11.


                                        - 23 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 24 of 40 PageID #: 24




         88.    HMD had actual knowledge of the VoiceAge Patents and of its
infringement at least as of receipt of the August 21, 2019 and September 16, 2019
letters from VoiceAge EVS.
         89.    At the very latest, HMD had actual knowledge of the VoiceAge
Patents and of its infringement as of the date of this Complaint.
         90.     HMD knows that the use of HMD’s mobile devices, and other
devices with EVS codec capabilities compliant with the EVS Standard, to make a
voice call using the EVS codec, constitutes infringement of the VoiceAge Patents.
         91.     HMD advertises the infringing products and services, publishes
specifications and promotional literature encouraging customers to operate the
accused products and services, creates and/or distributes user manuals for the
accused products and services that provide instruction and/or encourage infringing
use, and offers support and/or technical assistance to its customers that provide
instructions on and/or encourage infringing use.
         92.     HMD encourages and facilitates its customers to infringe the
VoiceAge Patents by instructing customers that purchase HMD’s EVS Products
that such devices have voice calling capability, and providing various indicators
within those devices of the same.
         93.    For instance, HMD provides its customers with a user guide for each
of the accused EVS Products.10 The user guide includes instructions on how to
make a phone call.11 Using an accused device to make a phone call on an EVS-
supported wireless carrier network, e.g., T-Mobile, results in infringement of the
VoiceAge Patents.

10
  See, e.g., Nokia 6.1 User Guide, Issue 2019-09-30 en, available at
https://www.nokia.com/phones/en_int/support/api/pdf/nokia-6-1-user-
guide?locale=en, attached as Exhibit 12.
11
     See id. at 24.


                                          - 24 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 25 of 40 PageID #: 25




      94.    End users of HMD’s EVS Products, pursuant to HMD’s instructions,
indicators, and advertisements, thus each directly infringe the VoiceAge Patents.
        COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,693,710
      95.    VoiceAge EVS incorporates by reference the foregoing paragraphs.
      96.    Pursuant to 35 U.S.C. § 282, the ’710 patent is presumed valid.
      97.    Upon information and belief, HMD has infringed, and is currently
infringing, the ’710 patent in violation of 35 U.S.C. § 271(a) by making, using,
offering to sell, selling, and/or importing into the United States without authority,
products, equipment, software, and/or services, including HMD’s EVS Products,
that practice one or more claims of the ’710 patent.
      98.    HMD infringes at least claims 15 and 16 of the ’710 patent because
HMD’s EVS Products include hardware and/or software implementing the EVS
codec compliant with the EVS Standard and are therefore capable of performing
concealment of frame erasure as claimed by the ’710 patent and as described at
least in 3GPP standards document TS 26.445 §§ 4.1, 4.4, and 5.5 and 3GPP
standards document TS 26.447 § 5.3.
      99.    For example, as recited in claim 16, the Nokia 6.1 is a device for
conducting concealment of frame erasure caused by frames of an encoded sound
signal erased during transmission from an encoder to a decoder, comprising: in the
encoder, a determiner of concealment/recovery parameters selected from the group
consisting of a signal classification parameter, an energy information parameter
and a phase information parameter related to the sound signal; and a
communication link for transmitting to the decoder concealment/recovery
parameters determined in the encoder; wherein: the decoder conducts frame
erasure concealment and decoder recovery in response to the concealment/recovery
parameters received from the encoder; the sound signal is a speech signal; the
determiner of concealment/recovery parameters comprises a classifier of

                                        - 25 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 26 of 40 PageID #: 26




successive frames of the encoded sound signal as unvoiced, unvoiced transition,
voiced transition, voiced, or onset; and the determiner of concealment/recovery
parameters comprises a computer of the energy information parameter in relation
to a maximum of a signal energy for frames classified as voiced or onset, and in
relation to an average energy per sample for other frames. See, e.g., TS 26.445
V14.2.0 §§ 4.1, 4.4, and 5.5.
      100. As recited in claim 15, the Nokia 6.1 is also a device for conducting
concealment of frame erasure caused by frames of an encoded sound signal erased
during transmission from an encoder to a decoder, comprising: in the encoder, a
determiner of concealment/recovery parameters selected from the group consisting
of a signal classification parameter, an energy information parameter and a phase
information parameter related to the sound signal; and a communication link for
transmitting to the decoder concealment/recovery parameters determined in the
encoder; wherein: the decoder conducts frame erasure concealment and decoder
recovery in response to the concealment/recovery parameters received from the
encoder; the concealment/recovery parameters include the phase information
parameter; to determine the phase information parameter, the determiner comprises
a searcher of a position of a first glottal pulse in a frame of the encoded sound
signal; and the searcher measures a sample of maximum amplitude within a pitch
period as the first glottal pulse, and the determiner comprises a quantizer of the
position of the sample of maximum amplitude within the pitch period. See, e.g., TS
26.445 V14.2.0 §§ 4.1, 4.4 and 5.5; TS 26.447 V14.1.0 § 5.3.
      101. HMD has had actual knowledge of, or was willfully blind to, the
existence of the ’710 patent and HMD’s infringement of the ’710 patent before the
filing of this Complaint.
      102. Despite this knowledge, HMD continued its infringing activities
despite an objectively high likelihood that its activities constituted infringement of

                                        - 26 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 27 of 40 PageID #: 27




a valid patent, and this risk was either known or so obvious that it should have
been known to HMD. Thus HMD’s infringement has been, and continues to be,
willful and deliberate.
      103. HMD induces third parties, including consumers, to infringe the ’710
patent in violation of 35 U.S.C. § 271(b) by facilitating and encouraging them to
perform actions that HMD knows to be acts of infringement of the ’710 patent,
including at least claims 15 and 16. Upon information and belief, HMD knows that
the use of its mobile devices, and other devices with EVS codec capabilities
compliant with the EVS Standard, including the HMD’s EVS Products, constitutes
infringement of the ’710 patent. HMD advertises the infringing products and
services, publishes specifications and promotional literature encouraging
customers to operate the accused products and services, creates and/or distributes
user manuals for the accused products and services that provide instruction and/or
encourage infringing use, and offers support and/or technical assistance to its
customers that provide instructions on and/or encourage infringing use.
      104. For instance, HMD encourages and facilitates its customers to infringe
the ’710 patent by instructing customers that purchase the Nokia 6.1 that such
devices have voice calling capability, and providing various indicators within those
devices of the same. HMD also encourages and facilitates its customers to infringe
the ’710 patent by instructing customers that purchase the Nokia 6.1 that such
devices are compatible/operable on wireless carrier networks that support the EVS
Standard. HMD’s customers, pursuant to HMD’s instructions and advertisements,
each directly infringe the ’710 patent, including at least claims 15 and 16.
      105. HMD’s infringement has caused and continues to cause damage to
VoiceAge EVS, and VoiceAge EVS is entitled to recover damages sustained as a
result of HMD’s wrongful acts in an amount subject to proof at trial.



                                        - 27 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 28 of 40 PageID #: 28




       COUNT II: INFRINGEMENT OF U.S. PATENT NO. 8,401,843
      106. VoiceAge EVS incorporates by reference the foregoing paragraphs.
      107. Pursuant to 35 U.S.C. § 282, the ’843 patent is presumed valid.
      108. Upon information and belief, HMD has infringed, and is currently
infringing, the ’843 patent in violation of 35 U.S.C. § 271(a) by making, using,
offering to sell, selling, and/or importing into the United States without authority,
products, equipment, software, and/or services, including HMD’s EVS Products,
that practice one or more claims of the ’843 patent.
      109. HMD infringes at least claims 11 and 14 of the ’843 patent because
HMD’s EVS Products include hardware and/or software implementing the EVS
codec compliant with the EVS Standard and are therefore capable of generating a
transition mode excitation replacing an adaptive codebook excitation in a transition
frame and/or at least one frame following the transition in a sound signal as
claimed by the ’843 patent and as described at least in 3GPP standards document
TS 26.445 V14.2.0 §§ 4.1, 4.4, 5.1, and 5.2.
      110. For example, as recited in claim 11, the Nokia 6.1 is a device for
generating a transition mode excitation replacing an adaptive codebook excitation
in a transition frame and/or at least one frame following the transition in a sound
signal, comprising: a generator of a codebook search target signal; a transition
mode codebook for generating a set of codevectors independent from past
excitation, wherein the codevectors of said set each corresponds to a respective
transition mode excitation and wherein the transition mode codebook comprises a
codebook of glottal impulse shapes; a searcher of the transition mode codebook for
finding the codevector of said set corresponding to the transition mode excitation
optimally corresponding to the codebook search target signal. See, e.g., TS 26.445
V14.2.0 §§ 4.1, 4.4, 5.1, and 5.2.



                                        - 28 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 29 of 40 PageID #: 29




      111. As recited in claim 14, the Nokia 6.1 is also a device as defined in
claim 11, wherein the sound signal comprises a speech signal and wherein the
transition frame is selected from the group consisting of a frame comprising a
voiced onset and a frame comprising a transition between two different voiced
sounds. See, e.g., TS 26.445 §§ 4.4 and 5.1.
      112. HMD has had actual knowledge of, or was willfully blind to, the
existence of the ’843 patent and HMD’s infringement of the ’843 patent before the
filing of this Complaint.
      113. Despite this knowledge, HMD continued its infringing activities
despite an objectively high likelihood that its activities constituted infringement of
a valid patent, and this risk was either known or so obvious that it should have
been known to HMD. Thus HMD’s infringement has been, and continues to be,
willful and deliberate.
      114. HMD induces third parties, including consumers, to infringe the ’843
patent in violation of 35 U.S.C. § 271(b) by facilitating and encouraging them to
perform actions that HMD knows to be acts of infringement of the ’843 patent,
including at least claims 11 and 14. Upon information and belief, HMD knows that
the use of its mobile devices, and other devices with EVS codec capabilities
compliant with the EVS Standard, including the HMD’s EVS Products, constitutes
infringement of the ’843 patent. HMD advertises the infringing products and
services, publishes specifications and promotional literature encouraging
customers to operate the accused products and services, creates and/or distributes
user manuals for the accused products and services that provide instruction and/or
encourage infringing use, and offers support and/or technical assistance to its
customers that provide instructions on and/or encourage infringing use.
      115. For instance, HMD encourages and facilitates its customers to infringe
the ’843 patent by instructing customers that purchase the Nokia 6.1 that such

                                        - 29 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 30 of 40 PageID #: 30




devices have voice calling capability, and providing various indicators within those
devices of the same. HMD also encourages and facilitates its customers to infringe
the ’843 patent by instructing customers that purchase the Nokia 6.1 that such
devices are compatible/operable on wireless carrier networks that support the EVS
Standard. HMD’s customers, pursuant to HMD’s instructions and advertisements,
each directly infringe the ’843 patent, including at least claims 11 and 14.
      116. HMD’s infringement has caused and continues to cause damage to
VoiceAge EVS, and VoiceAge EVS is entitled to recover damages sustained as a
result of HMD’s wrongful acts in an amount subject to proof at trial.
       COUNT III: INFRINGEMENT OF U.S. PATENT NO. 8,990,073
      117. VoiceAge EVS incorporates by reference the foregoing paragraphs.
      118. Pursuant to 35 U.S.C. § 282, the ’073 patent is presumed valid.
      119. Upon information and belief, HMD has infringed, and is currently
infringing, the ’073 patent in violation of 35 U.S.C. § 271(a) by making, using,
offering to sell, selling, and/or importing into the United States without authority,
products, equipment, software, and/or services, including HMD’s EVS Products,
that practice one or more claims of the ’073 patent.
      120. HMD infringes at least claims 31 and 36 of the ’073 patent because
HMD’s EVS Products include hardware and/or software implementing the EVS
codec compliant with the EVS Standard and are therefore capable of detecting
sound activity in a sound signal, wherein the sound signal is classified as one of an
inactive sound signal and an active sound signal according to the detected sound
activity in the sound signal and estimating a tonal stability of a sound signal using
a frequency spectrum of the sound signal as claimed by the ’073 patent and as
described at least in 3GPP standards document TS 26.445 § 5.1.
      121. For example, as recited in claim 31, the Nokia 6.1 is a device for
estimating a tonal stability tonal stability of a sound signal using a frequency

                                        - 30 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 31 of 40 PageID #: 31




spectrum of the sound signal, the device comprising: a calculator of a current
residual spectrum of the sound signal by subtracting from the frequency spectrum
of the sound signal a spectral floor defined by minima of the frequency spectrum; a
detector of a plurality of peaks in the current residual spectrum as pieces of the
current residual spectrum between pairs of successive minima of the current
residual spectrum; a calculator of a correlation map between each detected peak of
the current residual spectrum and a shape in a previous residual spectrum
corresponding to the position of the detected peak; and a calculator identifying the
tonal stability of the sound signal based on calculating a long-term correlation map,
wherein the long-term correlation map is calculated based on an update factor, the
correlation map of a current frame, and an initial value of the long-term correlation
map. See, e.g., TS 26.445 V14.2.0 § 5.1.
      122. As recited in claim 36, the Nokia 6.1 is also a device for detecting
sound activity in a sound signal, wherein the sound signal is classified as one of an
inactive sound signal and an active sound signal according to the detected sound
activity in the sound signal, the device comprising: a tonal stability tonal stability
estimator of the sound signal, used for distinguishing a music signal from a
background noise signal; wherein the tonal stability tonal stability estimator
comprises a device according to claim 31. See, e.g., TS 26.445 V14.2.0 § 5.1.
      123. HMD has had actual knowledge of, or was willfully blind to, the
existence of the ’073 patent and HMD’s infringement of the ’073 patent before the
filing of this Complaint.
      124. Despite this knowledge, HMD continued its infringing activities
despite an objectively high likelihood that its activities constituted infringement of
a valid patent, and this risk was either known or so obvious that it should have
been known to HMD. Thus HMD’s infringement has been, and continues to be,
willful and deliberate.

                                         - 31 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 32 of 40 PageID #: 32




      125. HMD induces third parties, including consumers, to infringe the ’073
patent in violation of 35 U.S.C. § 271(b) by facilitating and encouraging them to
perform actions that HMD knows to be acts of infringement of the ’073 patent,
including at least claims 31 and 36. Upon information and belief, HMD knows that
the use of its mobile devices, and other devices with EVS codec capabilities
compliant with the EVS Standard, including the HMD’s EVS Products, constitutes
infringement of the ’073 patent. HMD advertises the infringing products and
services, publishes specifications and promotional literature encouraging
customers to operate the accused products and services, creates and/or distributes
user manuals for the accused products and services that provide instruction and/or
encourage infringing use, and offers support and/or technical assistance to its
customers that provide instructions on and/or encourage infringing use.
      126. For instance, HMD encourages and facilitates its customers to infringe
the ’073 patent by instructing customers that purchase the Nokia 6.1 that such
devices have voice calling capability, and providing various indicators within those
devices of the same. HMD also encourages and facilitates its customers to infringe
the ’073 patent by instructing customers that purchase the Nokia 6.1 that such
devices are compatible/operable on wireless carrier networks that support the EVS
Standard. HMD’s customers, pursuant to HMD’s instructions and advertisements,
each directly infringe the ’073 patent, including at least claims 31 and 36.
      127. HMD’s infringement has caused and continues to cause damage to
VoiceAge EVS, and VoiceAge EVS is entitled to recover damages sustained as a
result of HMD’s wrongful acts in an amount subject to proof at trial.
       COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 8,825,475
      128. VoiceAge EVS incorporates by reference the foregoing paragraphs.
      129. Pursuant to 35 U.S.C. § 282, the ’475 patent is presumed valid.



                                        - 32 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 33 of 40 PageID #: 33




       130. Upon information and belief, HMD has infringed, and is currently
infringing, the ’475 patent in violation of 35 U.S.C. § 271(a) by making, using,
offering to sell, selling, and/or importing into the United States without authority,
products, equipment, software, and/or services, including HMD’s EVS Products,
that practice one or more claims of the ’475 patent.
       131. HMD infringes at least claims 1 and 3 of the ’475 patent because
HMD’s EVS Products include hardware and/or software implementing the EVS
codec compliant with the EVS Standard and are therefore capable of performing
encoding/decoding according to a CELP codebook as claimed by the ’475 patent
and as described at least in 3GPP standards document TS 26.445 §§ 4.4, 5.1 and
5.2.
       132. For example, as recited in claim 1, the Nokia 6.1 is a CELP codebook
coding device for encoding sound into first, second, and third sets of encoding
parameters, comprising: a first calculator of a first target signal for an adaptive
codebook search in response to an input sound signal; a CELP adaptive codebook
stage structured to search, in response to the first target signal, an adaptive
codebook to find an adaptive codebook index and an adaptive codebook gain, the
adaptive codebook index and gain forming the first set of encoding parameters; a
CELP innovative codebook stage structured to search, in response to a second
target signal, a CELP innovative codebook to find an innovative codebook index
and an innovative codebook gain, the innovative codebook index and gain forming
the second set of encoding parameters; a transform-domain codebook stage
structured to calculate, in response to a third target signal, transform-domain
coefficients and a transform-domain codebook gain, the transform-domain
coefficients and the transform-domain codebook gain forming the third set of
encoding parameters; a second calculator of the second target signal and a third
calculator of the third target signal; a selector of an order of the CELP innovative

                                         - 33 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 34 of 40 PageID #: 34




codebook stage and the transform-domain codebook stage as a function of at least
one of (a) characteristics of the input sound signal and (b) a bit rate of a codec
using the CELP codebook coding device, wherein the selector comprises switches
having a first position where the CELP innovative codebook stage is first and
followed by the transform-domain codebook stage and a second position where the
transform-domain codebook stage is first and followed by the CELP innovative
codebook stage, and wherein: in the first position of the switches, the second
calculator determines the second target signal using the first target signal and
information from the CELP adaptive codebook stage and the third calculator
determines the third target signal using the second target signal and information
from the CELP innovative codebook stage; and in the second position of the
switches, the third calculator determines the third target signal using the first target
signal and information from the CELP adaptive codebook stage and the second
calculator determines the second target signal using the first target signal and
information from the CELP adaptive codebook stage and the transform-domain
codebook stage, wherein each of the first calculator, the CELP adaptive codebook
stage, the CELP innovative codebook stage, the transform-domain codebook stage,
the second calculator, the third calculator, and the selector is configured to be
processed by one or more processors, wherein the one or more processors is
coupled to a memory. See, e.g., TS 26.445 V14.2.0 §§ 4.4 and 5.2.
      133. As recited in claim 3, the Nokia 6.1 is also a device as defined in
claim 1, wherein the selector comprises a classifier of the input sound signal, and
the switches are controlled by the classifier to change the order of the CELP
innovative codebook stage and the transform-domain codebook stage. See, e.g., TS
26.445 V14.2.0 §§ 5.1 and 5.2.




                                         - 34 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 35 of 40 PageID #: 35




      134. HMD has had actual knowledge of, or was willfully blind to, the
existence of the ’475 patent and HMD’s infringement of the ’475 patent before the
filing of this Complaint.
      135. Despite this knowledge, HMD continued its infringing activities
despite an objectively high likelihood that its activities constituted infringement of
a valid patent, and this risk was either known or so obvious that it should have
been known to HMD. Thus HMD’s infringement has been, and continues to be,
willful and deliberate.
      136. HMD induces third parties, including consumers, to infringe the ’475
patent in violation of 35 U.S.C. § 271(b) by facilitating and encouraging them to
perform actions that HMD knows to be acts of infringement of the ’475 patent,
including at least claims 1 and 3. Upon information and belief, HMD knows that
the use of its mobile devices, and other devices with EVS codec capabilities
compliant with the EVS Standard, including the HMD’s EVS Products, constitutes
infringement of the ’475 patent. HMD advertises the infringing products and
services, publishes specifications and promotional literature encouraging
customers to operate the accused products and services, creates and/or distributes
user manuals for the accused products and services that provide instruction and/or
encourage infringing use, and offers support and/or technical assistance to its
customers that provide instructions on and/or encourage infringing use.
      137. For instance, HMD encourages and facilitates its customers to infringe
the ’475 patent by instructing customers that purchase the Nokia 6.1 that such
devices have voice calling capability, and providing various indicators within those
devices of the same. HMD also encourages and facilitates its customers to infringe
the ’475 patent by instructing customers that purchase the Nokia 6.1 that such
devices are compatible/operable on wireless carrier networks that support the EVS



                                        - 35 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 36 of 40 PageID #: 36




Standard. HMD’s customers, pursuant to HMD’s instructions and advertisements,
each directly infringe the ’475 patent, including at least claims 1 and 3.
      138. HMD’s infringement has caused and continues to cause damage to
VoiceAge EVS, and VoiceAge EVS is entitled to recover damages sustained as a
result of HMD’s wrongful acts in an amount subject to proof at trial.
       COUNT V: INFRINGEMENT OF U.S. PATENT NO. 9,852,741
      139. VoiceAge EVS incorporates by reference the foregoing paragraphs.
      140. Pursuant to 35 U.S.C. § 282, the ’741 patent is presumed valid.
      141. Upon information and belief, HMD has infringed, and is currently
infringing, the ’741 patent in violation of 35 U.S.C. § 271(a) by making, using,
offering to sell, selling, and/or importing into the United States without authority,
products, equipment, software, and/or services, including HMD’s EVS Products,
that practice one or more claims of the ’741 patent.
      142. HMD infringes at least claims 17 and 20 of the ’741 patent because
HMD’s EVS Products include hardware and/or software implementing the EVS
codec compliant with the EVS Standard and are therefore capable of encoding
sound signal as claimed by the ’741 patent and as described at least in 3GPP
standards document TS 26.445 §§ 4.1, 4.4, 5.2, 5.4 and 5.5.
      143. For example, as recited in claim 17, the Nokia 6.1 is a device for
encoding a sound signal, comprising: at least one processor; and a memory coupled
to the processor and comprising non-transitory instructions that when executed
cause the processor to: produce, in response to the sound signal, parameters for
encoding the sound signal during successive sound signal processing frames,
wherein (a) the sound signal encoding parameters include linear predictive (LP)
filter parameters, (b) for producing the LP filter parameters when switching from a
first one of the frames using an internal sampling rate S1 to a second one of the
frames using an internal sampling rate S2, the processor is configured to convert

                                        - 36 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 37 of 40 PageID #: 37




the LP filter parameters from the first frame from the internal sampling rate S1 to
the internal sampling rate S2, and (c) for converting the LP filter parameters from
the first frame, the processor is configured to: compute, at the internal sampling
rate S1, a power spectrum of a LP synthesis filter using the LP filter parameters,
modify the power spectrum of the LP synthesis filter to convert it from the internal
sampling rate S1 to the internal sampling rate S2, inverse transform the modified
power spectrum of the LP synthesis filter to determine autocorrelations of the LP
synthesis filter at the internal sampling rate S2, use the autocorrelations to compute
the LP filter parameters at the internal sampling rate S2, and encode the sound
signal encoding parameters into a bitstream; and wherein the processor is
configured to: extend the power spectrum of the LP synthesis filter based on a ratio
between S1 and S2 if S1 is less than S2; and truncate the power spectrum of the LP
synthesis filter based on the ratio between S1 and S2 if S1 is larger than S2. See,
e.g., TS 26.445 V14.2.0 §§ 4.1, 4.4, 5.2, 5.4 and 5.5.
      144. As recited in claim 20, the Nokia 6.1 is also a device as recited in
claim 17, wherein the processor is configured to compute the power spectrum of
the LP synthesis filter as an energy of a frequency response of the LP synthesis
filter. See, e.g., TS 26.445 V14.2.0 § 5.5.
      145. HMD has had actual knowledge of, or was willfully blind to, the
existence of the ’741 patent and HMD’s infringement of the ’741 patent before the
filing of this Complaint.
      146. Despite this knowledge, HMD continued its infringing activities
despite an objectively high likelihood that its activities constituted infringement of
a valid patent, and this risk was either known or so obvious that it should have
been known to HMD. Thus HMD’s infringement has been, and continues to be,
willful and deliberate.



                                        - 37 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 38 of 40 PageID #: 38




       147. HMD induces third parties, including consumers, to infringe the ’741
patent in violation of 35 U.S.C. § 271(b) by facilitating and encouraging them to
perform actions that HMD knows to be acts of infringement of the ’741 patent,
including at least claims 17 and 20. Upon information and belief, HMD knows that
the use of its mobile devices, and other devices with EVS codec capabilities
compliant with the EVS Standard, including the HMD’s EVS Products, constitutes
infringement of the ’741 patent. HMD advertises the infringing products and
services, publishes specifications and promotional literature encouraging
customers to operate the accused products and services, creates and/or distributes
user manuals for the accused products and services that provide instruction and/or
encourage infringing use, and offers support and/or technical assistance to its
customers that provide instructions on and/or encourage infringing use.
       148. For instance, HMD encourages and facilitates its customers to infringe
the ’741 patent by instructing customers that purchase the Nokia 6.1 that such
devices have voice calling capability, and providing various indicators within those
devices of the same. HMD also encourages and facilitates its customers to infringe
the ’741 patent by instructing customers that purchase the Nokia 6.1 that such
devices are compatible/operable on wireless carrier networks that support the EVS
Standard. HMD’s customers, pursuant to HMD’s instructions and advertisements,
each directly infringe the ’741 patent, including at least claims 17 and 20.
       149. HMD’s infringement has caused and continues to cause damage to
VoiceAge EVS, and VoiceAge EVS is entitled to recover damages sustained as a
result of HMD’s wrongful acts in an amount subject to proof at trial.
                           JURY TRIAL DEMANDED
       VoiceAge EVS hereby demands a trial by jury on all claims and issues so
triable.



                                        - 38 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 39 of 40 PageID #: 39




                                PRAYER FOR RELIEF
      WHEREFORE, VoiceAge EVS respectfully requests that the Court:
      A.     Enter judgment that HMD has directly infringed one or more claims
of one or more of the VoiceAge Patents, either literally or under the doctrine of
equivalents, in violation of 35 U.S.C. § 271(a);
      B.     Enter judgment that HMD has induced infringement of one or more
claims of the VoiceAge Patents in violation of 35 U.S.C. § 271(b);
      C.     Enter an order, pursuant to 35 U.S.C. § 284, awarding to VoiceAge
EVS damages adequate to compensate for HMD’s infringement of the VoiceAge
Patents (and, if necessary, related accountings), in an amount to be determined at
trial, but not less than a reasonable royalty;
      D.     Enter an order, pursuant to 35 U.S.C. § 285, deeming this to be an
“exceptional case” and thereby awarding to VoiceAge EVS its reasonable
attorneys’ fees, costs, and expenses;
      E.     Enter an order that HMD account for and pay to VoiceAge EVS the
damages to which VoiceAge EVS is entitled as a consequence of the infringement;
      F.     Enter an order for a post-judgment equitable accounting of damages
for the period of infringement of the VoiceAge Patents following the period of
damages established at trial;
      G.     Enter an order awarding to VoiceAge EVS pre- and post-judgment
interest at the maximum rates allowable under the law and its costs; and
      H.     Enter an order awarding to VoiceAge EVS such other and further
relief, whether at law or in equity, that this Court deems just and proper.




                                         - 39 -
 Case 1:19-cv-01945-CFC Document 1 Filed 10/15/19 Page 40 of 40 PageID #: 40



Dated: October 15, 2019                Respectfully submitted,

                                       FARNAN LLP
Of Counsel:
                                       /s/ Michael J. Farnan
Christopher A. Seidl                   Brian E. Farnan (Bar No. 4089)
Benjamen C. Linden                     Michael J. Farnan (Bar No. 5165)
Robins Kaplan LLP                      919 N. Market Street, 12th Floor
800 LaSalle Avenue, Suite 2800         Wilmington, Delaware 19801
Minneapolis, Minnesota 55402           T: (302) 777-0300
T: (612) 349-8500                      F: (302) 777-0301
F: (612) 339-4181                      bfarnan@farnanlaw.com
cseidl@robinskaplan.com                mfarnan@farnanlaw.com
blinden@robinskaplan.com

Andrea L. Gothing
Li Zhu
Robins Kaplan LLP
2440 W El Camino Real, Suite 100
Mountain View, California 94040
T: (650) 784-4040
F. (650) 784-4041
agothing@robinskaplan.com
lzhu@robinskaplan.com

Annie Huang
Robins Kaplan LLP
399 Park Avenue, Suite 3600
New York, New York 10022
T: (212) 980-7400
F: (212) 980-7499
ahuang@robinskaplan.com

                                       Attorneys for Plaintiff VoiceAge EVS LLC




                                    - 40 -
